DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The purpose of the abstract is to enable the United States Patent and Trademark Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. Accordingly, the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words. The abstract of this disclosure is objected to because the abstract exceeds 150 words in length. Correction is required. See MPEP § 608.01 (b). 

Claim Objections
Claims 3, 4, 21 and 23 are objected to because of the following informalities:  
The term “Claim” as recited in the first line of claims 3, 4, 21 and 23 should not be capitalized; instead, it should read as “claim”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-10, 12-15, 19-20, 22-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saileshwar et al. (U.S. Patent Application Publication No. 2019/0043600 A1), hereinafter referred to as Saileshwar.

Regarding claim 1, Saileshwar discloses: A system, comprising:
memory circuitry (memory module 104 as illustrated in Figure 5. Paragraph [0034]: “FIG. 5 is a diagrammatic representation of data arrangement 500 in a memory module, consistent with embodiments of the present disclosure.”) including a first memory circuitry portion and a second memory circuitry portion sequestered from the first memory circuitry portion (Paragraph [0034: “The data and metadata are stored in memory module that includes eight chips (C0-C7) for storing data and two chips (ECC1 and ECC2) for storing metadata.”
Claim 17: “[W]here the metadata comprises a MAC and an error correction code (ECC)”.
The Examiner finds the ECC1 and ECC2 as illustrated in Figure 5 of Saileshwar teaches the claimed “first memory circuitry portion and a second memory circuitry portion sequestered from the first memory circuitry portion”.); and
controller circuitry (Paragraph 0015]: Data checking engine 112 may encompass a processor, controller, microcontroller unit (MCU), microprocessor, controlled by programming instructions.”
The Examiner finds the data checking engine 112 encompassing a controller and processor as disclosed in Saileshwar teaches the claimed “controller”.) to:
responsive to receipt of a read request generated by an application executed by processor circuitry to read a first data line (Paragraph [0038]: “single read access for line 502”.) of a plurality of data lines stored in the first memory circuitry portion, retrieve the first data line and first metadata associated with the first data line from the first memory circuitry portion, wherein the first metadata is to include an error detection data portion of an error correction code (ECC) associated with first data line;
determine, based on the error detection data portion of the ECC, whether an error exists in the first data line
(Paragraph [0038]: “An advantage of the memory arrangement shown in FIG. 5 is that the data and the associated MAC and ECC may be retrieved in a single read access for line 502. In addition, the counter values needed to evaluate the counter integrity tree may also be retrieved in a single read access of line 504. The number of integrity node values to be read depends upon the structure of the integrity and also upon which node values are already stored on-chip prior to the access.”
Paragraph [0046]: “FIG. 6 is a flow chart of a method 600 for reading and authenticating data stored in a memory, consistent with embodiments of the disclosure. Following start block 602, the stored data, a stored MAC and an ECC are read in a single read transaction at block 604. At block 606, a corresponding counter value is read in a second read transaction. The MAC for the data is then computed at block 608, as described above with reference to FIG. 3, and compared with the stored MAC at block 610. If the stored MAC and the computed MAC do not agree, as depicted by the negative branch from decision block 610, the data is deemed to be unreliable and the read is failed at block 616. Otherwise, as depicted by the positive branch from decision block 610, flow continues to block 618, where checking the of the counter integrity tree is started. At block 618, the counter values read at block 606 are used together with a level 1 node value to compute a first level hash value. If a trusted value of the first level hash value is not available (it may be stored in an on-chip cache, for example, as result of a previous read), as depicted by the negative branch from decision block 620, node values are read from the memory module at block 622 to enable computation of the next level hash value at block 618. This process continues until the hash value for which a trusted value is available has been computed, as depicted by the positive branch from decision block 620. At decision block 624, the computed hash value is compared to the stored hash value. If they do not match, as depicted by the negative branch from decision block 624, it is assumed that the integrity of the memory module has been compromised and the read fails at block 616. Otherwise, the data read at block 604 is deemed to be reliable and the process terminates at block 626.”
Paragraph [0047]: “It is noted that MAC and ECC associated with the counter values and nodes values are also read and, at each step, are used to determine if the associated values are reliable (or can be made reliable by the correction of bit errors). These values are stored in the same cache lines as the associated counters and node values, as described with reference to FIG. 5.”
The Examiner finds the data checking engine 112 retrieving the stored data, MAC and an ECC being read in a single read transaction at block 604 data (i.e., from a single read access of line 502) as disclosed in Saileshwar teaches the claimed “responsive to receipt of a read request generated by an application executed by processor circuitry to read a first data line of a plurality of data lines stored in the first memory circuitry portion, retrieve the first data line and first metadata associated with the first data line from the first memory circuitry portion”.
The Examiner further finds the computed MAC being compared with the stored MAC (from ECC1) at block 610 to detect the presence of an error data as disclosed in Saileshwar teaches the claimed “wherein the first metadata is to include an error detection data portion of an error correction code (ECC) associated with first data line; determine, based on the error detection data portion of the ECC, whether an error exists in the first data line”.);
responsive to a determination that the first data line contains a first error, retrieve from the second memory circuitry portion, second metadata associated with the first data line and including at least a part of an error correction data portion of the ECC; 
generate a corrected first data line by correcting at least the first error in the first data line based on the error correction data portion of the ECC;
(Paragraph [0043]: “In addition, error correction codes may be read from the metadata region of the first addressable line in the memory module and used to determine if one or more bit errors in the data or the first MAC may be corrected.”
The Examiner notes the MAC and ECC associated with the counter values and nodes values are also read and, at each step, are used to determine if the associated values are reliable (or can be made reliable by the correction of bit errors).
The Examiner finds the correction of the detected errors by the ECC (ECC2) associated with the first addressable line in the memory module as disclosed in Saileshwar teaches the claimed “responsive to a determination that the first data line contains a first error, retrieve from the second memory circuitry portion, second metadata associated with the first data line and including at least a part of an error correction data portion of the ECC; generate a corrected first data line by correcting at least the first error in the first data line based on the error correction data portion of the ECC”.); and
generate a decrypted first data line by decrypting the corrected first data line 
(Paragraph [0021]: “FIG. 2 is a block diagram of an encryption/decryption unit 200 for ensuring data privacy. Encryption/decryption unit 200 forms part of the data checking engine, discussed above. For encryption, the unit receives a plain-text or non-encoded message block 202 and produces a cipher-text or encoded message 204 by performing an XOR operation between the message block 202 and a one-time-pad 206 in XOR unit 208. The one-time-pad 206 is obtained from a line address 210 of the data and a counter value 212 in counter-mode encryption unit 214 using a secret key 216. The counter value acts as a seed and is incremented each time a new pad is generated. Encryption unit 214 may be configured in accordance with the widely used Advance Encryption Standard (AES), for example. The counter value 212 may be incremented each time a message block is encrypted to ensure that repeated message blocks produce different cipher-texts. Operation for decryption is the same, since the XOR operation selected flips bits in the message block and repeating the operation flips them back to the original values. However, it is noted that the counter value used for encryption must be known in order to decrypt a block.”
Paragraph [0076]: “9. The method of item 1, where the data read from the first addressable line of the memory comprises encrypted data, the method further comprising: decrypting the encrypted data using the first counter value, the first address and a second secret key.”
The Examiner finds the encryption/decryption unit 200 of the data checking engine performing a decryption operation on the data from the first addressable line of the memory as disclosed in Saileshwar teaches the claimed “generate a decrypted first data line by decrypting the corrected first data line.”).

Regarding claim 2, Saileshwar discloses: The system of claim 1, wherein the controller circuitry is to further:
verify the corrected first data line based on a message authentication code (MAC) associated with the first data line and included in the first metadata (Paragraph [0047]: “It is noted that MAC and ECC associated with the counter values and nodes values are also read and, at each step, are used to determine if the associated values are reliable (or can be made reliable by the correction of bit errors). These values are stored in the same cache lines as the associated counters and node values, as described with reference to FIG. 5.”
Claim 2: “FIG The method of claim 1, where the ECC relates to the data and the first stored MAC, the method further comprising,
correcting the first stored MAC, the data, or both the first stored MAC and the data in accordance with the ECC; and
when one or more bit errors in the data or the first stored MAC are corrected:
re-computing the first computed MAC; and
determining the data to be reliable when the first stored MAC is equal to the first computed MAC.”
The Examiner finds the data checking engine 112 retrieving the MAC and ECC associated with the counter values and nodes values to determine if the associated values are reliable (or can be made reliable by the correction of bit errors) as disclosed in Saileshwar teaches the claimed “wherein the controller circuitry is to further: verify the corrected first data line based on a message authentication code (MAC) associated with the first data line and included in the first metadata.”).

Regarding claim 4, Saileshwar discloses: The system of claim 2, wherein the controller circuitry is to further:
responsive to a successful verification of the corrected first data line, transfer the decrypted first data line to the processor circuitry (Paragraph [0021]: “FIG. 2 is a block diagram of an encryption/decryption unit 200 for ensuring data privacy. Encryption/decryption unit 200 forms part of the data checking engine, discussed above. For encryption, the unit receives a plain-text or non-encoded message block 202 and produces a cipher-text or encoded message 204 by performing an XOR operation between the message block 202 and a one-time-pad 206 in XOR unit 208. The one-time-pad 206 is obtained from a line address 210 of the data and a counter value 212 in counter-mode encryption unit 214 using a secret key 216. The counter value acts as a seed and is incremented each time a new pad is generated. Encryption unit 214 may be configured in accordance with the widely used Advance Encryption Standard (AES), for example. The counter value 212 may be incremented each time a message block is encrypted to ensure that repeated message blocks produce different cipher-texts. Operation for decryption is the same, since the XOR operation selected flips bits in the message block and repeating the operation flips them back to the original values. However, it is noted that the counter value used for encryption must be known in order to decrypt a block.”
Paragraph [0046]: “If the stored MAC and the computed MAC do not agree, as depicted by the negative branch from decision block 610, the data is deemed to be unreliable and the read is failed at block 616.”
Paragraph [0076]: “9. The method of item 1, where the data read from the first addressable line of the memory comprises encrypted data, the method further comprising: decrypting the encrypted data using the first counter value, the first address and a second secret key.”
The Examiner notes if the stored MAC and the computed MAC do not match, the data is deemed to be unreliable and the read is failed at block 616. Thus, the data is not transferred out for decryption.
The Examiner finds the encryption/decryption unit 200 of the data checking engine performing a decryption operation on the successfully read data from the first addressable line of the memory as disclosed in Saileshwar teaches the claimed “responsive to a successful verification of the corrected first data line, transfer the decrypted first data line to the processor circuitry.”).

Regarding claim 5, Saileshwar discloses: The system of claim 2, wherein decrypting the corrected first data line and verifying the corrected first data line are to be performed simultaneously or sequentially (Paragraph [0021]: “FIG. 2 is a block diagram of an encryption/decryption unit 200 for ensuring data privacy. Encryption/decryption unit 200 forms part of the data checking engine, discussed above. For encryption, the unit receives a plain-text or non-encoded message block 202 and produces a cipher-text or encoded message 204 by performing an XOR operation between the message block 202 and a one-time-pad 206 in XOR unit 208. The one-time-pad 206 is obtained from a line address 210 of the data and a counter value 212 in counter-mode encryption unit 214 using a secret key 216. The counter value acts as a seed and is incremented each time a new pad is generated. Encryption unit 214 may be configured in accordance with the widely used Advance Encryption Standard (AES), for example. The counter value 212 may be incremented each time a message block is encrypted to ensure that repeated message blocks produce different cipher-texts. Operation for decryption is the same, since the XOR operation selected flips bits in the message block and repeating the operation flips them back to the original values. However, it is noted that the counter value used for encryption must be known in order to decrypt a block.”
Paragraph [0076]: “9. The method of item 1, where the data read from the first addressable line of the memory comprises encrypted data, the method further comprising: decrypting the encrypted data using the first counter value, the first address and a second secret key.”
The Examiner finds the encryption/decryption unit 200 of the data checking engine performing a decryption operation on the data that was successful read of from the first addressable line of the memory as disclosed in Saileshwar teaches the claimed “wherein decrypting the corrected first data line and verifying the corrected first data line are to be performed simultaneously or sequentially.”).

Regarding claim 7, Saileshwar discloses: The system of claim 1, wherein the first metadata is proximate to the first data line in the first memory circuitry portion of the memory circuitry (Paragraph [0034: “The data and metadata are stored in memory module that includes eight chips (C0-C7) for storing data and two chips (ECC1 and ECC2) for storing metadata.”
The Examiner finds the data and metadata being stored in eight chips (C0-C7) and one ECC1 chip, respectively, as illustrated in Figure 5 of Saileshwar teaches the claimed “wherein the first metadata is proximate to the first data line in the first memory circuitry portion of the memory circuitry.”).

Regarding claim 8, Saileshwar discloses: The system of claim 1, further comprising:
memory controller circuitry communicatively coupled to the controller circuitry and to the memory circuitry, wherein to retrieve the first data line and the first metadata, the controller circuitry is to:
forward the read request to the memory controller circuitry; and
receive the first data line and the first metadata from the memory controller circuitry (Paragraph [0038]: “An advantage of the memory arrangement shown in FIG. 5 is that the data and the associated MAC and ECC may be retrieved in a single read access for line 502. In addition, the counter values needed to evaluate the counter integrity tree may also be retrieved in a single read access of line 504. The number of integrity node values to be read depends upon the structure of the integrity and also upon which node values are already stored on-chip prior to the access.”
Paragraph [0046]: “FIG. 6 is a flow chart of a method 600 for reading and authenticating data stored in a memory, consistent with embodiments of the disclosure. Following start block 602, the stored data, a stored MAC and an ECC are read in a single read transaction at block 604. At block 606, a corresponding counter value is read in a second read transaction. The MAC for the data is then computed at block 608, as described above with reference to FIG. 3, and compared with the stored MAC at block 610. If the stored MAC and the computed MAC do not agree, as depicted by the negative branch from decision block 610, the data is deemed to be unreliable and the read is failed at block 616. Otherwise, as depicted by the positive branch from decision block 610, flow continues to block 618, where checking the of the counter integrity tree is started. At block 618, the counter values read at block 606 are used together with a level 1 node value to compute a first level hash value. If a trusted value of the first level hash value is not available (it may be stored in an on-chip cache, for example, as result of a previous read), as depicted by the negative branch from decision block 620, node values are read from the memory module at block 622 to enable computation of the next level hash value at block 618. This process continues until the hash value for which a trusted value is available has been computed, as depicted by the positive branch from decision block 620. At decision block 624, the computed hash value is compared to the stored hash value. If they do not match, as depicted by the negative branch from decision block 624, it is assumed that the integrity of the memory module has been compromised and the read fails at block 616. Otherwise, the data read at block 604 is deemed to be reliable and the process terminates at block 626.”
The Examiner finds the data checking engine 112 retrieving the stored data, MAC and an ECC from a single read transaction at block 604 data (i.e., from a single read access of line 502) as disclosed in Saileshwar teaches the claimed “memory controller circuitry communicatively coupled to the controller circuitry and to the memory circuitry, wherein to retrieve the first data line and the first metadata, the controller circuitry is to: forward the read request to the memory controller circuitry; and receive the first data line and the first metadata from the memory controller circuitry.”).

Regarding claim 9, Saileshwar discloses: A method, comprising:
receiving, by controller circuitry (Paragraph 0015]: Data checking engine 112 may encompass a processor, controller, microcontroller unit (MCU), microprocessor, controlled by programming instructions.”
The Examiner finds the data checking engine 112 encompassing a controller and processor as disclosed in Saileshwar teaches the claimed “controller circuitry”.), a read request generated by an application executed by processor circuitry to read a first data line (Paragraph [0038]: “single read access for line 502”.) of a plurality of data lines stored in a first memory circuitry portion of memory circuitry (memory module 104 as illustrated in Figure 5. Paragraph [0034]: “FIG. 5 is a diagrammatic representation of data arrangement 500 in a memory module, consistent with embodiments of the present disclosure.”);
responsive to receiving the read request, retrieving the first data line and first metadata associated with the first data line from the first memory circuitry portion, wherein the first metadata includes an error detection data portion of an error correction code (ECC) associated with first data line;
determining, based on the error detection data portion of the ECC, whether the first data line contains an error (Paragraph [0038]: “An advantage of the memory arrangement shown in FIG. 5 is that the data and the associated MAC and ECC may be retrieved in a single read access for line 502. In addition, the counter values needed to evaluate the counter integrity tree may also be retrieved in a single read access of line 504. The number of integrity node values to be read depends upon the structure of the integrity and also upon which node values are already stored on-chip prior to the access.”
Paragraph [0046]: “FIG. 6 is a flow chart of a method 600 for reading and authenticating data stored in a memory, consistent with embodiments of the disclosure. Following start block 602, the stored data, a stored MAC and an ECC are read in a single read transaction at block 604. At block 606, a corresponding counter value is read in a second read transaction. The MAC for the data is then computed at block 608, as described above with reference to FIG. 3, and compared with the stored MAC at block 610. If the stored MAC and the computed MAC do not agree, as depicted by the negative branch from decision block 610, the data is deemed to be unreliable and the read is failed at block 616. Otherwise, as depicted by the positive branch from decision block 610, flow continues to block 618, where checking the of the counter integrity tree is started. At block 618, the counter values read at block 606 are used together with a level 1 node value to compute a first level hash value. If a trusted value of the first level hash value is not available (it may be stored in an on-chip cache, for example, as result of a previous read), as depicted by the negative branch from decision block 620, node values are read from the memory module at block 622 to enable computation of the next level hash value at block 618. This process continues until the hash value for which a trusted value is available has been computed, as depicted by the positive branch from decision block 620. At decision block 624, the computed hash value is compared to the stored hash value. If they do not match, as depicted by the negative branch from decision block 624, it is assumed that the integrity of the memory module has been compromised and the read fails at block 616. Otherwise, the data read at block 604 is deemed to be reliable and the process terminates at block 626.”
Paragraph [0047]: “It is noted that MAC and ECC associated with the counter values and nodes values are also read and, at each step, are used to determine if the associated values are reliable (or can be made reliable by the correction of bit errors). These values are stored in the same cache lines as the associated counters and node values, as described with reference to FIG. 5.”
The Examiner finds the data checking engine 112 retrieving the stored data, MAC and an ECC being read in a single read transaction at block 604 data (i.e., from a single read access of line 502) as disclosed in Saileshwar teaches the claimed “read request generated by an application executed by processor circuitry to read a first data line of a plurality of data lines stored in a first memory circuitry portion of memory circuitry; responsive to receiving the read request, retrieving the first data line and first metadata associated with the first data line from the first memory circuitry portion”.
The Examiner further finds the computed MAC being compared with the stored MAC (from ECC1) at block 610 to detect the presence of an error data as disclosed in Saileshwar teaches the claimed “wherein the first metadata includes an error detection data portion of an error correction code (ECC) associated with first data line; determining, based on the error detection data portion of the ECC, whether the first data line contains an error”.);
responsive to the determining that the first data line contains a first error, retrieving from a second memory circuitry portion sequestered from the first memory circuitry portion in the memory circuitry (Paragraph [0034: “The data and metadata are stored in memory module that includes eight chips (C0-C7) for storing data and two chips (ECC1 and ECC2) for storing metadata.”
The Examiner finds the ECC1 and ECC2 as illustrated in Figure 5 of Saileshwar teaches the claimed “second memory circuitry portion sequestered from the first memory circuitry portion in the memory circuitry”.), second metadata associated with the first data line, the second metadata including at least a part of an error correction data portion of the ECC;
generating a corrected first data line by correcting at least the first error in the first data line based on the error correction data portion of the ECC
(Paragraph [0043]: “In addition, error correction codes may be read from the metadata region of the first addressable line in the memory module and used to determine if one or more bit errors in the data or the first MAC may be corrected.”
The Examiner notes the MAC and ECC associated with the counter values and nodes values are also read and, at each step, are used to determine if the associated values are reliable (or can be made reliable by the correction of bit errors).
The Examiner finds the correction of the detected errors by the ECC (ECC2) associated with the first addressable line in the memory module as disclosed in Saileshwar teaches the claimed “responsive to the determining that the first data line contains a first error, retrieving from a second memory circuitry portion sequestered from the first memory circuitry portion in the memory circuitry, second metadata associated with the first data line, the second metadata including at least a part of an error correction data portion of the ECC; generating a corrected first data line by correcting at least the first error in the first data line based on the error correction data portion of the ECC”.); and
generating a decrypted first data line by decrypting the corrected first data line (Paragraph [0021]: “FIG. 2 is a block diagram of an encryption/decryption unit 200 for ensuring data privacy. Encryption/decryption unit 200 forms part of the data checking engine, discussed above. For encryption, the unit receives a plain-text or non-encoded message block 202 and produces a cipher-text or encoded message 204 by performing an XOR operation between the message block 202 and a one-time-pad 206 in XOR unit 208. The one-time-pad 206 is obtained from a line address 210 of the data and a counter value 212 in counter-mode encryption unit 214 using a secret key 216. The counter value acts as a seed and is incremented each time a new pad is generated. Encryption unit 214 may be configured in accordance with the widely used Advance Encryption Standard (AES), for example. The counter value 212 may be incremented each time a message block is encrypted to ensure that repeated message blocks produce different cipher-texts. Operation for decryption is the same, since the XOR operation selected flips bits in the message block and repeating the operation flips them back to the original values. However, it is noted that the counter value used for encryption must be known in order to decrypt a block.”
Paragraph [0076]: “9. The method of item 1, where the data read from the first addressable line of the memory comprises encrypted data, the method further comprising: decrypting the encrypted data using the first counter value, the first address and a second secret key.”
The Examiner finds the encryption/decryption unit 200 of the data checking engine performing a decryption operation on the data from the first addressable line of the memory as disclosed in Saileshwar teaches the claimed “generating a decrypted first data line by decrypting the corrected first data line.”).

Regarding claim 10, Saileshwar discloses: The system of claim 1, wherein the controller circuitry is to further:
verify the corrected first data line based on a message authentication code (MAC) associated with the first data line and included in the first metadata (Paragraph [0047]: “It is noted that MAC and ECC associated with the counter values and nodes values are also read and, at each step, are used to determine if the associated values are reliable (or can be made reliable by the correction of bit errors). These values are stored in the same cache lines as the associated counters and node values, as described with reference to FIG. 5.”
The Examiner finds the data checking engine 112 retrieving the MAC and ECC associated with the counter values and nodes values to determine if the associated values are reliable (or can be made reliable by the correction of bit errors) as disclosed in Saileshwar teaches the claimed “verifying the first data line based on a message authentication code (MAC) associated with the first data line and included in the first metadata..”).

Regarding claim 12, Saileshwar discloses: The method of claim 9, wherein the retrieving the first data line and the first metadata from the first memory circuitry portion further comprises:
forwarding, from the controller circuitry, the read request to memory controller circuitry communicatively coupled to the memory circuitry; and
receiving, by the controller circuitry, the first data line and the first metadata from the memory controller circuitry (Paragraph [0038]: “An advantage of the memory arrangement shown in FIG. 5 is that the data and the associated MAC and ECC may be retrieved in a single read access for line 502. In addition, the counter values needed to evaluate the counter integrity tree may also be retrieved in a single read access of line 504. The number of integrity node values to be read depends upon the structure of the integrity and also upon which node values are already stored on-chip prior to the access.”
Paragraph [0046]: “FIG. 6 is a flow chart of a method 600 for reading and authenticating data stored in a memory, consistent with embodiments of the disclosure. Following start block 602, the stored data, a stored MAC and an ECC are read in a single read transaction at block 604. At block 606, a corresponding counter value is read in a second read transaction. The MAC for the data is then computed at block 608, as described above with reference to FIG. 3, and compared with the stored MAC at block 610. If the stored MAC and the computed MAC do not agree, as depicted by the negative branch from decision block 610, the data is deemed to be unreliable and the read is failed at block 616. Otherwise, as depicted by the positive branch from decision block 610, flow continues to block 618, where checking the of the counter integrity tree is started. At block 618, the counter values read at block 606 are used together with a level 1 node value to compute a first level hash value. If a trusted value of the first level hash value is not available (it may be stored in an on-chip cache, for example, as result of a previous read), as depicted by the negative branch from decision block 620, node values are read from the memory module at block 622 to enable computation of the next level hash value at block 618. This process continues until the hash value for which a trusted value is available has been computed, as depicted by the positive branch from decision block 620. At decision block 624, the computed hash value is compared to the stored hash value. If they do not match, as depicted by the negative branch from decision block 624, it is assumed that the integrity of the memory module has been compromised and the read fails at block 616. Otherwise, the data read at block 604 is deemed to be reliable and the process terminates at block 626.”
The Examiner finds the data checking engine 112 retrieving the stored data, MAC and an ECC from a single read transaction at block 604 data (i.e., from a single read access of line 502) as disclosed in Saileshwar teaches the claimed “forwarding, from the controller circuitry, the read request to memory controller circuitry communicatively coupled to the memory circuitry; and receiving, by the controller circuitry, the first data line and the first metadata from the memory controller circuitry.”).

Regarding claim 13, Saileshwar discloses: A non-transitory machine-readable medium including instructions that when executed by controller circuitry (Paragraph 0015]: Data checking engine 112 may encompass a processor, controller, microcontroller unit (MCU), microprocessor, controlled by programming instructions.”
The Examiner finds the data checking engine 112 encompassing a controller and processor as disclosed in Saileshwar teaches the claimed “controller circuitry”.), cause the controller circuitry to:
receive a read request generated by an application executed by processor circuitry to read a first data line (Paragraph [0038]: “single read access for line 502”.) of a plurality of data lines stored in a first memory circuitry portion of memory circuitry (memory module 104 as illustrated in Figure 5. Paragraph [0034]: “FIG. 5 is a diagrammatic representation of data arrangement 500 in a memory module, consistent with embodiments of the present disclosure.”);
responsive to receiving the read request, retrieve the first data line and first metadata associated with the first data line from the first memory circuitry portion, wherein the first metadata is to include an error detection data portion of a first error correction code (ECC) associated with the first data line, and wherein second metadata associated with the first data line is to include at least a part of an error correction data portion of the first ECC and is to be stored in a second memory circuitry portion sequestered from the first memory circuitry portion in the memory circuitry (Paragraph [0034: “The data and metadata are stored in memory module that includes eight chips (C0-C7) for storing data and two chips (ECC1 and ECC2) for storing metadata.”
The Examiner finds the ECC1 and ECC2 as illustrated in Figure 5 of Saileshwar teaches the claimed “second memory circuitry portion sequestered from the first memory circuitry portion in the memory circuitry”.);
determine, based on the error detection data portion of the first ECC associated with the first data line, whether the first data line contains an error
(Paragraph [0038]: “An advantage of the memory arrangement shown in FIG. 5 is that the data and the associated MAC and ECC may be retrieved in a single read access for line 502. In addition, the counter values needed to evaluate the counter integrity tree may also be retrieved in a single read access of line 504. The number of integrity node values to be read depends upon the structure of the integrity and also upon which node values are already stored on-chip prior to the access.”
Paragraph [0046]: “FIG. 6 is a flow chart of a method 600 for reading and authenticating data stored in a memory, consistent with embodiments of the disclosure. Following start block 602, the stored data, a stored MAC and an ECC are read in a single read transaction at block 604. At block 606, a corresponding counter value is read in a second read transaction. The MAC for the data is then computed at block 608, as described above with reference to FIG. 3, and compared with the stored MAC at block 610. If the stored MAC and the computed MAC do not agree, as depicted by the negative branch from decision block 610, the data is deemed to be unreliable and the read is failed at block 616. Otherwise, as depicted by the positive branch from decision block 610, flow continues to block 618, where checking the of the counter integrity tree is started. At block 618, the counter values read at block 606 are used together with a level 1 node value to compute a first level hash value. If a trusted value of the first level hash value is not available (it may be stored in an on-chip cache, for example, as result of a previous read), as depicted by the negative branch from decision block 620, node values are read from the memory module at block 622 to enable computation of the next level hash value at block 618. This process continues until the hash value for which a trusted value is available has been computed, as depicted by the positive branch from decision block 620. At decision block 624, the computed hash value is compared to the stored hash value. If they do not match, as depicted by the negative branch from decision block 624, it is assumed that the integrity of the memory module has been compromised and the read fails at block 616. Otherwise, the data read at block 604 is deemed to be reliable and the process terminates at block 626.”
Paragraph [0047]: “It is noted that MAC and ECC associated with the counter values and nodes values are also read and, at each step, are used to determine if the associated values are reliable (or can be made reliable by the correction of bit errors). These values are stored in the same cache lines as the associated counters and node values, as described with reference to FIG. 5.”
The Examiner finds the data checking engine 112 retrieving the stored data, MAC and an ECC being read in a single read transaction at block 604 data (i.e., from a single read access of line 502) as disclosed in Saileshwar teaches the claimed “responsive to receiving the read request, retrieve the first data line and first metadata associated with the first data line from the first memory circuitry portion”.
The Examiner further finds the computed MAC being compared with the stored MAC (from ECC1) at block 610 to detect the presence of an error data as disclosed in Saileshwar teaches the claimed “wherein the first metadata is to include an error detection data portion of a first error correction code (ECC) associated with the first data line . . . ; determine, based on the error detection data portion of the first ECC associated with the first data line, whether the first data line contains an error”.

Paragraph [0043]: “In addition, error correction codes may be read from the metadata region of the first addressable line in the memory module and used to determine if one or more bit errors in the data or the first MAC may be corrected.”
The Examiner notes the MAC and ECC associated with the counter values and nodes values are also read and, at each step, are used to determine if the associated values are reliable (or can be made reliable by the correction of bit errors).
The Examiner finds the correction of the detected errors by the ECC (ECC2) associated with the first addressable line in the memory module as disclosed in Saileshwar teaches the claimed “wherein second metadata associated with the first data line is to include at least a part of an error correction data portion of the first ECC”.); and
subsequent to a determination that the first data line contains no errors, generate a decrypted first data line by decrypting the first data line retrieved from the first memory circuitry portion (Paragraph [0021]: “FIG. 2 is a block diagram of an encryption/decryption unit 200 for ensuring data privacy. Encryption/decryption unit 200 forms part of the data checking engine, discussed above. For encryption, the unit receives a plain-text or non-encoded message block 202 and produces a cipher-text or encoded message 204 by performing an XOR operation between the message block 202 and a one-time-pad 206 in XOR unit 208. The one-time-pad 206 is obtained from a line address 210 of the data and a counter value 212 in counter-mode encryption unit 214 using a secret key 216. The counter value acts as a seed and is incremented each time a new pad is generated. Encryption unit 214 may be configured in accordance with the widely used Advance Encryption Standard (AES), for example. The counter value 212 may be incremented each time a message block is encrypted to ensure that repeated message blocks produce different cipher-texts. Operation for decryption is the same, since the XOR operation selected flips bits in the message block and repeating the operation flips them back to the original values. However, it is noted that the counter value used for encryption must be known in order to decrypt a block.”
Paragraph [0046]: “If the stored MAC and the computed MAC do not agree, as depicted by the negative branch from decision block 610, the data is deemed to be unreliable and the read is failed at block 616.”
Paragraph [0076]: “9. The method of item 1, where the data read from the first addressable line of the memory comprises encrypted data, the method further comprising: decrypting the encrypted data using the first counter value, the first address and a second secret key.”
The Examiner notes if the stored MAC and the computed MAC do not match, the data is deemed to be unreliable and the read is failed at block 616. Thus, the data is not transferred out for decryption.
The Examiner finds the encryption/decryption unit 200 of the data checking engine performing a decryption operation on the successfully read data from the first addressable line of the memory as disclosed in Saileshwar teaches the claimed “subsequent to a determination that the first data line contains no errors, generate a decrypted first data line by decrypting the first data line retrieved from the first memory circuitry portion.”).

Regarding claim 14, Saileshwar discloses: The non-transitory machine-readable medium of claim 13, wherein the instructions, when executed by the controller circuitry, cause the controller circuitry to further:
responsive to the determination that the first data line contains no errors, refrain from retrieving the second metadata from the second memory circuitry portion (Paragraph [0038]: “An advantage of the memory arrangement shown in FIG. 5 is that the data and the associated MAC and ECC may be retrieved in a single read access for line 502. In addition, the counter values needed to evaluate the counter integrity tree may also be retrieved in a single read access of line 504. The number of integrity node values to be read depends upon the structure of the integrity and also upon which node values are already stored on-chip prior to the access.”
Paragraph [0046]: “FIG. 6 is a flow chart of a method 600 for reading and authenticating data stored in a memory, consistent with embodiments of the disclosure. Following start block 602, the stored data, a stored MAC and an ECC are read in a single read transaction at block 604. At block 606, a corresponding counter value is read in a second read transaction. The MAC for the data is then computed at block 608, as described above with reference to FIG. 3, and compared with the stored MAC at block 610. If the stored MAC and the computed MAC do not agree, as depicted by the negative branch from decision block 610, the data is deemed to be unreliable and the read is failed at block 616. Otherwise, as depicted by the positive branch from decision block 610, flow continues to block 618, where checking the of the counter integrity tree is started. At block 618, the counter values read at block 606 are used together with a level 1 node value to compute a first level hash value. If a trusted value of the first level hash value is not available (it may be stored in an on-chip cache, for example, as result of a previous read), as depicted by the negative branch from decision block 620, node values are read from the memory module at block 622 to enable computation of the next level hash value at block 618. This process continues until the hash value for which a trusted value is available has been computed, as depicted by the positive branch from decision block 620. At decision block 624, the computed hash value is compared to the stored hash value. If they do not match, as depicted by the negative branch from decision block 624, it is assumed that the integrity of the memory module has been compromised and the read fails at block 616. Otherwise, the data read at block 604 is deemed to be reliable and the process terminates at block 626.”
The Examiner finds the data checking engine 112 retrieving the stored data, MAC and an ECC from a single read transaction at block 604 data (i.e., from a single read access of line 502) as disclosed in Saileshwar teaches the claimed “responsive to the determination that the first data line contains no errors, refrain from retrieving the second metadata from the second memory circuitry portion.” Specifically, the Examiner finds the absence of an additional read operation to acquire the ECC (i.e., the claimed second metadata), either before or after an error had been detected, teaches the claimed “refrain from retrieving”.).

Regarding claim 15, Saileshwar discloses: The non-transitory machine-readable medium of claim 13, wherein the instructions, when executed by the controller circuitry, cause the controller circuitry to further:
subsequent to the determination that the first data line contains no errors, verify the first data line based on a message authentication code (MAC) associated with the first data line and included in the first metadata (Claim 19: “The data processing system of claim 18, where the ECC is dependent upon the data and the first stored MAC, and where the data checking engine is configured for:
determining if one or more bit errors in the data or the first stored MAC may be corrected; and
determining the data to be reliable when the first stored MAC is equal to the first computed MAC after correction any bit errors in the data or the first stored MAC that are determined to be correctable.”
The Examiner finds the determining the data to be reliable when the first stored MAC is equal to the first computed MAC after the first stored MAC is determined to be correctable as disclosed in Saileshwar teaches the claimed “subsequent to the determination that the first data line contains no errors, verify the first data line based on a message authentication code (MAC) associated with the first data line and included in the first metadata.”).

Regarding claim 19, Saileshwar discloses: The non-transitory machine-readable medium of claim 13, wherein the first metadata is proximate to the first data line in the first memory circuitry portion of the memory circuitry (Paragraph [0034: “The data and metadata are stored in memory module that includes eight chips (C0-C7) for storing data and two chips (ECC1 and ECC2) for storing metadata.”
The Examiner finds the data and metadata being stored in eight chips (C0-C7) and one ECC1 chip, respectively, as illustrated in Figure 5 of Saileshwar teaches the claimed “wherein the first metadata is proximate to the first data line in the first memory circuitry portion of the memory circuitry.”).

Regarding claim 20, Saileshwar discloses: A system, comprising:
memory circuitry (memory module 104 as illustrated in Figure 5. Paragraph [0034]: “FIG. 5 is a diagrammatic representation of data arrangement 500 in a memory module, consistent with embodiments of the present disclosure.”) including a first memory circuitry portion and a second memory circuitry portion sequestered from the first memory circuitry portion (Paragraph [0034: “The data and metadata are stored in memory module that includes eight chips (C0-C7) for storing data and two chips (ECC1 and ECC2) for storing metadata.”
Claim 17: “[W]here the metadata comprises a MAC and an error correction code (ECC)”.
The Examiner finds the ECC1 and ECC2 as illustrated in Figure 5 of Saileshwar teaches the claimed “first memory circuitry portion and a second memory circuitry portion sequestered from the first memory circuitry portion”.); and
controller circuitry (Paragraph 0015]: Data checking engine 112 may encompass a processor, controller, microcontroller unit (MCU), microprocessor, controlled by programming instructions.”
The Examiner finds the data checking engine 112 encompassing a controller and processor as disclosed in Saileshwar teaches the claimed “controller”.) to:
responsive to receipt of a read request generated by an application executed by processor circuitry to read a first data line (Paragraph [0038]: “single read access for line 502”.) of a plurality of data lines stored in the first memory circuitry portion, retrieve the first data line and first metadata associated with the first data line from the first memory circuitry portion, wherein the first metadata is to include an error detection data portion of an error correction code (ECC) associated with first data line;
determine, based on the error detection data portion of the ECC, whether an error exists in the first data line
(Paragraph [0038]: “An advantage of the memory arrangement shown in FIG. 5 is that the data and the associated MAC and ECC may be retrieved in a single read access for line 502. In addition, the counter values needed to evaluate the counter integrity tree may also be retrieved in a single read access of line 504. The number of integrity node values to be read depends upon the structure of the integrity and also upon which node values are already stored on-chip prior to the access.”
Paragraph [0046]: “FIG. 6 is a flow chart of a method 600 for reading and authenticating data stored in a memory, consistent with embodiments of the disclosure. Following start block 602, the stored data, a stored MAC and an ECC are read in a single read transaction at block 604. At block 606, a corresponding counter value is read in a second read transaction. The MAC for the data is then computed at block 608, as described above with reference to FIG. 3, and compared with the stored MAC at block 610. If the stored MAC and the computed MAC do not agree, as depicted by the negative branch from decision block 610, the data is deemed to be unreliable and the read is failed at block 616. Otherwise, as depicted by the positive branch from decision block 610, flow continues to block 618, where checking the of the counter integrity tree is started. At block 618, the counter values read at block 606 are used together with a level 1 node value to compute a first level hash value. If a trusted value of the first level hash value is not available (it may be stored in an on-chip cache, for example, as result of a previous read), as depicted by the negative branch from decision block 620, node values are read from the memory module at block 622 to enable computation of the next level hash value at block 618. This process continues until the hash value for which a trusted value is available has been computed, as depicted by the positive branch from decision block 620. At decision block 624, the computed hash value is compared to the stored hash value. If they do not match, as depicted by the negative branch from decision block 624, it is assumed that the integrity of the memory module has been compromised and the read fails at block 616. Otherwise, the data read at block 604 is deemed to be reliable and the process terminates at block 626.”
Paragraph [0047]: “It is noted that MAC and ECC associated with the counter values and nodes values are also read and, at each step, are used to determine if the associated values are reliable (or can be made reliable by the correction of bit errors). These values are stored in the same cache lines as the associated counters and node values, as described with reference to FIG. 5.”
The Examiner finds the data checking engine 112 retrieving the stored data, MAC and an ECC being read in a single read transaction at block 604 data (i.e., from a single read access of line 502) as disclosed in Saileshwar teaches the claimed “responsive to receipt of a read request generated by an application executed by processor circuitry to read a first data line of a plurality of data lines stored in the first memory circuitry portion, retrieve the first data line and first metadata associated with the first data line from the first memory circuitry portion”.
The Examiner further finds the computed MAC being compared with the stored MAC (from ECC1) at block 610 to detect the presence of an error data as disclosed in Saileshwar teaches the claimed “wherein the first metadata is to include an error detection data portion of an error correction code (ECC) associated with first data line; determine, based on the error detection data portion of the ECC, whether an error exists in the first data line”.);
responsive to a determination that the first data line contains a first error, retrieve from the second memory circuitry portion, second metadata associated with the first data line and including at least a part of an error correction data portion of the ECC; 
generate a corrected first data line by correcting at least the first error in the first data line based on the error correction data portion of the ECC;
(Paragraph [0043]: “In addition, error correction codes may be read from the metadata region of the first addressable line in the memory module and used to determine if one or more bit errors in the data or the first MAC may be corrected.”
The Examiner notes the MAC and ECC associated with the counter values and nodes values are also read and, at each step, are used to determine if the associated values are reliable (or can be made reliable by the correction of bit errors).
The Examiner finds the correction of the detected errors by the ECC (ECC2) associated with the first addressable line in the memory module as disclosed in Saileshwar teaches the claimed “responsive to a determination that the first data line contains a first error, retrieve from the second memory circuitry portion, second metadata associated with the first data line and including at least a part of an error correction data portion of the ECC; generate a corrected first data line by correcting at least the first error in the first data line based on the error correction data portion of the ECC”.); and
verify the corrected first data line based on a message authentication code (MAC) associated with the first data line and included in the first metadata (Claim 2: “FIG The method of claim 1, where the ECC relates to the data and the first stored MAC, the method further comprising,
correcting the first stored MAC, the data, or both the first stored MAC and the data in accordance with the ECC; and
when one or more bit errors in the data or the first stored MAC are corrected:
re-computing the first computed MAC; and
determining the data to be reliable when the first stored MAC is equal to the first computed MAC.”
The Examiner finds the re-computing of the first computed MAC when data is corrected, and comparing the first computed MAC to the first stored MAC to determine if the corrected data is reliable as disclosed in Saileshwar teaches the claimed “verify the corrected first data line based on a message authentication code (MAC) associated with the first data line and included in the first metadata.”).

Regarding claim 22, Saileshwar discloses: The system of claim 20, wherein the controller circuitry is to further:
generate a decrypted first data line by decrypting the corrected first data line (Paragraph [0021]: “FIG. 2 is a block diagram of an encryption/decryption unit 200 for ensuring data privacy. Encryption/decryption unit 200 forms part of the data checking engine, discussed above. For encryption, the unit receives a plain-text or non-encoded message block 202 and produces a cipher-text or encoded message 204 by performing an XOR operation between the message block 202 and a one-time-pad 206 in XOR unit 208. The one-time-pad 206 is obtained from a line address 210 of the data and a counter value 212 in counter-mode encryption unit 214 using a secret key 216. The counter value acts as a seed and is incremented each time a new pad is generated. Encryption unit 214 may be configured in accordance with the widely used Advance Encryption Standard (AES), for example. The counter value 212 may be incremented each time a message block is encrypted to ensure that repeated message blocks produce different cipher-texts. Operation for decryption is the same, since the XOR operation selected flips bits in the message block and repeating the operation flips them back to the original values. However, it is noted that the counter value used for encryption must be known in order to decrypt a block.”
Paragraph [0046]: “If the stored MAC and the computed MAC do not agree, as depicted by the negative branch from decision block 610, the data is deemed to be unreliable and the read is failed at block 616.”
Paragraph [0076]: “9. The method of item 1, where the data read from the first addressable line of the memory comprises encrypted data, the method further comprising: decrypting the encrypted data using the first counter value, the first address and a second secret key.”
The Examiner notes if the stored MAC and the computed MAC do not match, the data is deemed to be unreliable and the read is failed at block 616. Thus, the data is not transferred out for decryption.
The Examiner finds the encryption/decryption unit 200 of the data checking engine performing a decryption operation on the successfully read data from the first addressable line of the memory as disclosed in Saileshwar teaches the claimed “generate a decrypted first data line by decrypting the corrected first data line.”).

Regarding claim 23, Saileshwar discloses: The system of claim 22, wherein the controller circuitry is to further:
responsive to a successful verification of the corrected first data line, transfer the decrypted first data line to the processor circuitry (Paragraph [0021]: “FIG. 2 is a block diagram of an encryption/decryption unit 200 for ensuring data privacy. Encryption/decryption unit 200 forms part of the data checking engine, discussed above. For encryption, the unit receives a plain-text or non-encoded message block 202 and produces a cipher-text or encoded message 204 by performing an XOR operation between the message block 202 and a one-time-pad 206 in XOR unit 208. The one-time-pad 206 is obtained from a line address 210 of the data and a counter value 212 in counter-mode encryption unit 214 using a secret key 216. The counter value acts as a seed and is incremented each time a new pad is generated. Encryption unit 214 may be configured in accordance with the widely used Advance Encryption Standard (AES), for example. The counter value 212 may be incremented each time a message block is encrypted to ensure that repeated message blocks produce different cipher-texts. Operation for decryption is the same, since the XOR operation selected flips bits in the message block and repeating the operation flips them back to the original values. However, it is noted that the counter value used for encryption must be known in order to decrypt a block.”
Paragraph [0046]: “If the stored MAC and the computed MAC do not agree, as depicted by the negative branch from decision block 610, the data is deemed to be unreliable and the read is failed at block 616.”
Paragraph [0076]: “9. The method of item 1, where the data read from the first addressable line of the memory comprises encrypted data, the method further comprising: decrypting the encrypted data using the first counter value, the first address and a second secret key.”
The Examiner notes if the stored MAC and the computed MAC do not match, the data is deemed to be unreliable and the read is failed at block 616. Thus, the data is not transferred out for decryption.
The Examiner finds the encryption/decryption unit 200 of the data checking engine performing a decryption operation on the successfully read data from the first addressable line of the memory as disclosed in Saileshwar teaches the claimed “responsive to a successful verification of the corrected first data line, transfer the decrypted first data line to the processor circuitry.”).

Regarding claim 25, Saileshwar discloses: The system of claim 20, wherein the first metadata is proximate to the first data line in the first memory circuitry portion of the memory circuitry (Paragraph [0034: “The data and metadata are stored in memory module that includes eight chips (C0-C7) for storing data and two chips (ECC1 and ECC2) for storing metadata.”
The Examiner finds the data and metadata being stored in eight chips (C0-C7) and one ECC1 chip, respectively, as illustrated in Figure 5 of Saileshwar teaches the claimed “wherein the first metadata is proximate to the first data line in the first memory circuitry portion of the memory circuitry.”).

Allowable Subject Matter
Claims 3, 6, 11, 16-18, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112